


Exhibit 10.13

 

Execution Copy

 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of March 11, 2014 (this “Second Amendment”), to the
Amended and Restated Credit Agreement, dated as of March 16, 2011 (as amended by
the First Amendment, dated as of September 28, 2012, and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Armored Autogroup Intermediate Inc., Armored Autogroup Inc. (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Majority Facility Lenders with respect to the
Revolving Facility have agreed to modify the Credit Agreement as set forth
herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

SECTION 2.                            Second Amendment.  The Credit Agreement is
hereby amended as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended by amending the definition of “Consolidated EBITDA” to delete
“minus,” from the end of clause (m) and to insert a new clause (n) as follows:

 

(n)                                 for purposes of determining compliance with
Section 7.1 only, IDQ Investment Expenses; and minus,

 

(b)                                 Section 1.1 of the Credit Agreement is
hereby amended by adding in alphabetical order the following new definitions:

 

“IDQ Investment Expenses”:  any fees or expenses incurred or paid by Holdings
(or any direct or indirect parents thereof), the Borrower or any of its
Restricted Subsidiaries in connection with the acquisition of IDQ Acquisition
Corp., a Delaware corporation, directly or indirectly, by Armored AutoGroup
Parent, Inc., the implementation of a management services agreement with IDQ
Acquisition Corp. or any of its subsidiaries and the Second Amendment, and
expenses incurred to achieve cost savings, operating expense reductions, other
operating improvements and synergies related to IDQ Acquisition Corp. (including
legal, accounting, auditing and consulting expenses, costs related to insurance
premiums and any costs or expenses incurred by Holdings (or any direct or
indirect parents thereof), the Borrower or a Restricted Subsidiary pursuant to
or with respect to any management equity plan or stock option plan or any other
management or employee benefit plan or any stock subscription or shareholder
agreement); provided, that such amount shall not exceed 75% of the total amount
of fees and expenses

 

--------------------------------------------------------------------------------


 

incurred or paid by Armored AutoGroup Parent, Inc. and its Subsidiaries in
connection with the acquisition of IDQ Acquisition Corp., the implementation of
a management services agreement with IDQ Acquisition Corp. or any of its
subsidiaries and the Second Amendment, and expenses incurred to achieve cost
savings, operating expense reductions, other operating improvements and
synergies related to IDQ Acquisition Corp.

 

“Second Amendment”: the Second Amendment, dated as of March 11, 2014, to this
Agreement.

 

SECTION 3.                            Effectiveness.  This Second Amendment
shall become effective as of the date (the “Second Amendment Effective Date”) on
which the following conditions have been satisfied:

 

(a)                                 The Administrative Agent (or its counsel)
shall have received duly executed and completed counterparts hereof that, when
taken together, bear the signatures of Holdings, the Borrower and the Majority
Facility Lenders with respect to the Revolving Facility.

 

(b)                                 To the extent invoiced, the Administrative
Agent shall have received payment or reimbursement of its reasonable
out-of-pocket expenses in connection with this Second Amendment and any other
out-of-pocket expenses of the Administrative Agent required to be paid or
reimbursed pursuant to the Credit Agreement, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

 

SECTION 4.                            Representations and Warranties.  Each of
Holdings and the Borrower represents and warrants to each of the Lenders party
hereto and the Administrative Agent that as of the Second Amendment Effective
Date:

 

4.1.                            This Second Amendment has been duly authorized,
executed and delivered by it and this Second Amendment and the Credit Agreement,
as amended hereby, constitutes its valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

4.2.                            Each of the representations and warranties set
forth in Section 4 of the Credit Agreement are true and correct in all material
respects on and as of the Second Amendment Effective Date with the same effect
as though made on and as of the Second Amendment Effective Date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties were true and correct in all
material respects as of such earlier date).

 

SECTION 5.                            Effect of Second Amendment.

 

5.1.                            Except as expressly set forth herein, this
Second Amendment shall not by implication or otherwise limit, impair, constitute
a waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,

 

2

--------------------------------------------------------------------------------


 

conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and affect.  Nothing herein shall be deemed to entitle
the Borrower to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.

 

5.2.                            On and after the Second Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Loan Document shall be deemed a reference to the Credit
Agreement as amended hereby.  This Second Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 6.                            General.

 

6.1.                            GOVERNING LAW.  THIS SECOND AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

6.2.                            Costs and Expenses.  The Borrower agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses in
connection with this Second Amendment, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent.

 

6.3.                            Counterparts.  This Second Amendment may be
executed by one or more of the parties to this Second Amendment on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
signature page of this Second Amendment by email or facsimile transmission shall
be effective as delivery of a manually executed counterpart hereof.

 

6.4.                            Headings.  The headings of this Second Amendment
are used for convenience of reference only, are not part of this Second
Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Second Amendment.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the day and year first above written.

 

 

ARMORED AUTOGROUP INTERMEDIATE INC.

 

 

 

 

By:

/s/ David Lundstedt

 

 

Name: David Lundstedt

 

 

Title: President; Chief Executive Officer

 

 

 

ARMORED AUTOGROUP INC.

 

 

 

 

By:

/s/ David Lundstedt

 

 

Name: David Lundstedt

 

 

Title: President; Chief Executive Officer

 

Second Amendment

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

 

 

 

By:

/s/ Tony Wong

 

 

Name:

Tony Wong

 

 

Title:

Vice President

 

Second Amendment

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Steven A. Ebarhardt

 

 

Name: Steven A. Ebarhardt

 

 

Title:

 

 

 

 

By:

/s/ Kelvin Cheng

 

 

Name: Kelvin Cheng

 

 

Title: Executive Director

 

Second Amendment

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Second Amendment

 

--------------------------------------------------------------------------------
